R -877



      T




                                       1947

Hon. Ball B. Logan, Chairman
State Board of Control
Austin, Texas                opinion No. v-451
                               Re:   Authority of State Y,;,,u,
                                     Board of Control to
                                     grant leaves for
                                     Course of Study to
                                     doctors and nurses
                                     of eleemosgnary in-
                                     stitutions without
                                     loss of salary.
Dear Sir:
          We refer to your opinion request of recent
date which reads, in substance, as follows:
          S. B. No. 374, 50th Leg., R. 5. Acts
     1947, Section 3, under designation, Spla-
     ries and other General Provisions, Subsec-
     tion (d), the second paragraph provides:
         "Leaves for Course of Study. To en-
    able our doctors and nurses to keep a-
    breast of new developments in their fields
    of study and to make themselves more valu-
    able to the state and the patients of the
    institutions, and inasmuch as their posi-
    tions acreof a twelve-month duration not
    allowing them time off as in the education-
    a.1field for such study, the Board of Con-
    trol may allow doctors and registered
    nurses a reasonable time without loss of
    salary to attend recognized schools and
    clinics conducted by approved schools
    and associations."
         Are there any statutes which would
    prevent our taking advantage of this pro-
    vision?
            Section 3, Salaries and other General Provl-
Hon. Hall II.Logan, page 2   (V-451)


sions, of said 5. B. 374, Subsection (b), provides in
pe,rt
    ":
          II
               . No salary shall be paid to any
                   .

     person'unless such person actually discharg-
     es assigned duties. . .'
          When the Appropriation Bill makes a general
provision with respect to the payment of salaries of
employees in eleemosynary institutions, as it does In
Subsection (b) of Section 3 of 9. B. 374, and the Act
also makes 8 special provision concerning the payment
of salaries of certain designated em loyees of said in-
stitution, as it does in Subsection 7d)of Section 3 of
S. B. 374, the former yields and the latter prevails,
the specific provision being regarded as though it were
an exception. The specific provision more clearly evi-
dences the intention of the Legislature than the gener-
al one and, therefore, it will control.
          This rule of construction controls with re-
spect to general laws, and is equally applicable to pro-
visions within an appropriation bill which do not con-
flict with general statutes.
          Senate Bill 374 appropriates money to carry
on the Statess business in its eleemosynary institu-
tions. The object and expressed purpose of Subsection
(d) of Section 3 of S. B. 374 is to provide for the pro-
per and up-to-date care of the inmate patients In said
institutions (avowedly State business) by permitting the
doctors and nurses thereof without loss of salary and at
the Boardus discretion to study and acquaint themselves
concerning the latest approved methods and practices in
their respective fields for the purpose of applying same
to the benefit of the said State wards. Obviously, the
primary purpose of Subsection (d) is not to bestow grants
or educational benefits to certain individual doctors and
nurses but rather to enable and encourage the improvement
of medical practices within the said State institutions.
It is contemplated, of course, that the employed doctors
and nurses will accomplish their assigned duties and for
the salaries provided in S. B. 374. So construed, Sub-,
division (d) does not contravene any of the prOVisiOnS
of Article III, Sections 40, 50 and 51 of the Texas Con-
stitution.
          We have been unable to find any general law,
nor have we been apprised of such, with which said Sub-
Hon. Hall H. Logan, page 3   (V-451)


section (6) of Section 3 of the Agproprl8tion Bill msy
be in conflict. There be,ingno general statute con-
trolling on the subject, ,it Is our opinion that there
is nothing which leg8,llywould prevent the State Board
ofControl taking advantage of said provision 8nd exer-
cising its lswful discretion thereunder.


         Subsection (d) of Sec. 3, S. B 374,
    50th Leg., R. S. Acts 1947, euthorizing 8
    leave for Course of Study to doctors and
    nurses of eleemosynary institutions to at-
    tend a Course of Study for a reasonable time
    without loss of salary, being a specific
    provision and not conflicting with any gen-
    eral law on the subject, prevails over Sub-
    section (b), Sec. 3, of said Appropriation
    Bill, and the State Bo8rd of.Control may
    thereunder exercise Its lawful discretion.
                              Yours very truly
                         ATTORNEY GENERAL OF TEXAS



                              Chester E. Ollison
CEO:djm:mw                    Assistant


                         APPROVED: